On March 13, 1995, appellee/cross-appellant filed a motion for reconsideration of this court’s dismissal of the cross-appeal of the Dow Chemical Company. Included as exhibits to the motion were a combined memorandum in response and in support of the cross-appeal and a motion seeking reconsideration of this court’s entry striking the combined memorandum. Whereas, the filing of the documents tendered as Exhibits A and B is prohibited by the Rules of Practice of the Supreme Court of Ohio,
IT IS ORDERED by the court that the exhibits be, and hereby are, stricken, effective March 21, 1995.
IT IS FURTHER ORDERED by the court that the motion for reconsideration be, and hereby is, denied.